Title: To George Washington from Littleton Eyre, 5 June 1765
From: Eyre, Littleton
To: Washington, George



Sir
Northampton June 5th 1765

I recd yours of the 8th ulto from Wmsburg & agreeable to your request I now send you inclosed to Mr Valentine the Will of John Custis Esqr. by which youll find he gave his dwelling House & plantation to his Son Hancock dureing his Natural life with remainder to his heirs male with a power to devide the same amongst his Male Issue & for want of such to his female &c. Hancock Custis I have been told devised the same to his Son John in what Manner I Cant say his Will is recorded in

Accomack County where he lived & died, John left Issue a son & daughter named Hancock & Peggy the son died an Infant by whoes death the Land desended to his Sister who intermarryed with Mr Saml Wilson of Somerset County Maryland (since dead) leaving Issue a Son Named John now liveing in Case of whoes death your Ward Mastr John Park Custis is heir, the other Lands devised by the Testator to his son Hancock by the Name of Jolys Neck &c. in Accomack County I have been told he devised the same to his son Levan (who died without Issue), with remainder to his son, the afsd John an in Case of his dying without Issue, to his Brother Henry Custis & his heirs so that if Mr Wilsons son John dies that tract of Land desends to the heirs of Henry of which there are many. if you are not fully Satisfied with my State of the Case I will if required Send you a Copy of Hancock Custis[’s] Will, it will at all times give me pleasure to have it in my power to Serve you or the Children of the late Colo. Custis your predesessor. I am with Compliments to your Lady. Sir Yr mo. obt Sevt

Littleton Eyre

